Citation Nr: 0606519	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-06 858A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on March 7, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Cincinnati, Ohio.  
In September 2001, the veteran testified during a hearing 
before VAMC personnel; a transcript of that hearing is of 
record.  

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Here, the record does not include any correspondence from the 
Cincinnati VAMC specifically addressing the VCAA notice and 
duty-to-assist provisions as they pertain to the claim 
currently on appeal.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the Cincinnati VAMC is required to 
satisfy the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the Cincinnati VAMC should 
attempt to obtain any pertinent outstanding evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  

In addition, the Board notes that the treatment at issue was 
rendered in March 2001 at Mercy Hospital Hamilton in 
Hamilton, Ohio.  Emergency room medical records from that 
facility are of record.  In the July 2001 statement of the 
case (SOC) issued the veteran, the Cincinnati VAMC cited to 
38 C.F.R. § 17.50 (the criteria noted in the SOC under that 
regulation actually pertained to 38 C.F.R. § 17.52) and 
38 C.F.R. § 17.80 as the governing legal authority pertaining 
to the veteran's claim on appeal.  The Board notes that, in 
May 1996, the former 38 C.F.R. § 17.80 was redesignated to 
38 C.F.R. § 17.120.  See 38 C.F.R. § 17.120 (2005).  
Furthermore, the Veterans Millenium Health Care and Benefits 
Act (Pub. L. No. 106-117, 113 Stat. 1553 (1999)), which 
became effective in May 2000, provides the general governing 
statutory authority pertaining to the veteran's claim.  See 
38 U.S.C.A. §§ 1725, 1728 (West 2002)(codified at 38 C.F.R. 
§ 17.1000-1008 (2004)).  Because the veteran's treatment was 
provided after the Veterans Millenium Health Care and 
Benefits Act was enacted, both its statutory and implementing 
regulatory authority potentially apply to the veteran's 
claim.  Therefore, due process considerations compel the 
conclusion that the Cincinnati VAMC must first adjudicate the 
claim on appeal under the current legal authority.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the Cincinnati 
VAMC of the responsibility to ensure full compliance 
therewith.  Hence, in addition to the actions requested 
above, the Cincinnati VAMC should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The Cincinnati VAMC should review the 
claims file and ensure that all 
notification (in particular, 
correspondence specifically addressing 
the VCAA notice and duty-to-assist 
provisions) and development procedures 
per the statutory provisions at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.  

2.  Following the development above, the 
Cincinnati VAMC should adjudicate the 
veteran's claim on appeal, in light of 
all pertinent evidence (to include the 
veteran's September 2001 hearing 
testimony) and legal authority 
(specifically, 38 U.S.C.A. §§ 1725 and 
1728 (West 2002), as well as 38 C.F.R. 
§§ 17.120 (2005)).  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
an SSOC (to include citation to all 
pertinent legal authority) and afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if in 
order.  The MAS file should be included 
in the records returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the Cincinnati VAMC.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

